Case
  Case
     4:19-cv-11905-MFL-APP
       1:17-cv-00305-JTN-ESCECF
                             ECFNo.
                                 No.1-10
                                      10 filed
                                           filed04/07/17
                                                 06/26/19 PageID.271
                                                           PageID.155 Page
                                                                        Page
                                                                           1 of
                                                                             1 of
                                                                                8 8


                                                                                                       J
                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION


  RACHAEL DENHOLLANDER et al.,

          Plaintiffs,                                        Case No. 1:17-cv-305

  v.                                                         HON. JANET T. NEFF

  ROSEMARIE E. AQUILINA et al.,

        Defendants.
  _______________________________/


                             TEMPORARY RESTRAINING ORDER

        On April 4, 2017, Plaintiffs filed a Complaint for Declaratory and Injunctive Relief (Dkt 1)

 against the Honorable Rosemarie E. Aquilina, Ingham County Circuit Court Judge; Bill Schuette,

 Michigan Attorney General; and Lawrence Gerard Nassar. Plaintiffs seek to enjoin enforcement of

 an order issued by Judge Aquilina on March 29, 2017 in People v. Lawrence Gerard Nassar,

 Ingham County Circuit Court Case No. 17-143-FC, that seeks to “gag” Plaintiffs from speech that

 is constitutionally protected by the First Amendment (Dkt 1 at PageID.2). Plaintiffs also filed a

 Motion for a Temporary Restraining Order (Dkt 3), now pending before the Court. Having reviewed

 the Motion and the record, the Court grants the Motion and enters a Temporary Restraining Order.

        Federal Rule of Civil Procedure 65(b)(1) allows the court to issue a temporary restraining

 order without notice to the adverse parties or their attorneys if:

        (A) specific facts in an affidavit or a verified complaint clearly show that
        immediate and irreparable injury, loss, or damage will result to the movant before the
        adverse party can be heard in opposition; and

        (B) the movant’s attorney certifies in writing any efforts made to give notice and
        the reasons why it should not be required.
Case
  Case
     4:19-cv-11905-MFL-APP
       1:17-cv-00305-JTN-ESCECF
                             ECFNo.
                                 No.1-10
                                      10 filed
                                           filed04/07/17
                                                 06/26/19 PageID.272
                                                           PageID.156 Page
                                                                        Page
                                                                           2 of
                                                                             2 of
                                                                                8 8



        Plaintiffs in this case are individuals Rachael Denhollander, Lindsey Lemke, and Jamie

 Dantzscher; the law firms of Drew, Cooper & Anding P.C.; White Law P.L.L.C.; and Manly,

 Stewart & Finaldi P.C.; and approximately 80 victims of Defendant Lawrence Gerard Nassar.

 Plaintiffs have filed a well-prepared, detailed brief setting forth the factual background and legal

 basis for immediate injunctive relief. Plaintiffs have provided appropriate affidavits from Plaintiffs

 Denhollander; Lemke, and Dantzscher (Dkts 4-6, 4-7, 4-8), and counsel’s certification concerning

 notice under Rule 65 (Dkt 3-1). The Court finds that the circumstances and supporting record justify

 the immediate issuance of a temporary restraining order without notice to the adverse parties.

                                                   I

        Defendants in this case are involved in the Nassar criminal case pending in Ingham County

 Circuit Court before Defendant Judge Aquilina, in which Defendant Nassar is charged with first-

 degree criminal sexual assault (person under 13). Plaintiffs are alleged sexual abuse victims of

 Nassar, and their attorneys, who are pursuing civil claims against Nassar across the country.1 Many

 of the victims have reported their alleged sexual abuse to law enforcement authorities. Some

 Plaintiffs are victims for which Nassar has now been criminally charged. Some are open advocates

 for changes to the laws, policies and procedures that allowed their alleged abuse to happen in the

 first place. For instance, Plaintiff Dantzscher and victim Jessica Howard testified on March 28,

 2017, before the Senate Judiciary Committee, in support of a bill co-sponsored by seventeen

 Senators, including requiring mandatory reporting of suspicions of child abuse by federal sports



        1
         E.g., Western District of Michigan, Case Nos. 1:17-cv-029 and 1:17-cv-257; California
 Superior Court, Sacramento County, Case No. 34-2016-200075; California Superior Court, Los
 Angeles County, Case No. BC644417; California Superior Court, Los Angeles County, Case No.
 BC638724.

                                             Page 2 of 8
Case
  Case
     4:19-cv-11905-MFL-APP
       1:17-cv-00305-JTN-ESCECF
                             ECFNo.
                                 No.1-10
                                      10 filed
                                           filed04/07/17
                                                 06/26/19 PageID.273
                                                           PageID.157 Page
                                                                        Page
                                                                           3 of
                                                                             3 of
                                                                                8 8



 organizations (Dkt 4 at PageID.135). Although none of the Plaintiffs have yet been formally named

 as witnesses in Nassar’s state criminal case, it is anticipated that some or most may be named as

 witnesses.

        Plaintiffs’ civil cases arise out of Nassar’s alleged sexual abuse of “dozens upon dozens” of

 female child athletes—mostly gymnasts. Nassar’s alleged sexual abuse of child athletes during his

 tenure as a physician at Michigan State University and for USA Gymnastics has garnered extensive

 media coverage. Plaintiffs victims, witnesses, and their attorneys have been contacted by the media

 regarding their abuse, and generally regarding sexual assault/safety issues concerning youth-oriented

 sports. Plaintiffs state that, if contacted by the media, law enforcement, members of Congress, or

 other third parties, Plaintiffs have discussed, and wish to continue to freely discuss, these issues of

 public concern and safety—particularly with respect to children, who are most vulnerable to the

 dangers of such alleged abuse.

        Plaintiffs were recently informed that on March 27, 2017 at approximately 4:16 p.m., Nassar

 filed an Emergency Motion before Judge Aquilina to Limit Public Disclosure by Witnesses and

 Counsel for Witnesses. Nassar requested court action in response to public statements and social

 media postings made by a small handful of lawyers who represent alleged victims of Nassar in civil

 cases in Michigan. Nassar’s Motion explicitly referenced attorneys for certain civil plaintiffs in this

 action. Following a hearing on the morning of March 29, 2017, Judge Aquilina issued an Order on

 Defendant’s Emergency Motion, with modifications (“Gag Order”), which states:

        1.      There shall be no attempts, by any lawyer representing a witness or a witness
                to facilitate the release of information or statement to any third party that
                pertains to the facts of the case which are not already contained in a public
                court file, related to this pending matter.




                                              Page 3 of 8
Case
  Case
     4:19-cv-11905-MFL-APP
       1:17-cv-00305-JTN-ESCECF
                             ECFNo.
                                 No.1-10
                                      10 filed
                                           filed04/07/17
                                                 06/26/19 PageID.274
                                                           PageID.158 Page
                                                                        Page
                                                                           4 of
                                                                             4 of
                                                                                8 8



        2.     Any statements released to any third party by a witness or any lawyer
               representing the witness must be a direct quote –and without elaboration –
               of a statement contained in a pleading which specifically cite that pleading
               and the court(s) in which it was filed, related to this file.

        3.     No statements by the witnesses or lawyers representing the witnesses shall
               discuss the guilt or innocence of Nassar, publically and this pertains to this
               docket only.

        4.     No statements by the witnesses or lawyers representing the witness shall
               discuss or comment on the strengths and weaknesses of the case(s),
               publically and this pertains to this docket only.

        5.     No witnesses or lawyers representing the witnesses shall comment as to the
               truthfulness of the lawyers involved in this case, publically and this pertains
               to this docket only.

        6.     No witnesses or lawyers for the witnesses shall vouch or comment on the
               credibility of the witnesses, publically and this pertains to this docket only.

        7.     Nassar shall be referred to by his name or as the Defendant, publically and
               this pertains to this docket only.

        8.     This order shall be binding upon all parties, all current and potential
               witnesses and counsel for all current and potential witnesses, related to this
               case.

        9.     The transcript of the Preliminary Examination shall not be distributed except
               for Trial preparation and shall not be posted on social media or used for any
               purpose unrelated to trial or to interfere with the rights of The People or
               Defendant or to interfere with the ability to obtain a fair and impartial jury
               and this applies to all subsequent transcripts and pleadings until further Order
               of this Court.

 (Dkt 4-5). Plaintiffs were not served with Nassar’s Motion; they were not provided notice or an

 opportunity to be heard and did not appear at the hearing. They contend that the Order explicitly

 implicates the First, Fifth, and Fourteenth Amendment rights of multiple individuals without

 adequate consideration and protections.




                                            Page 4 of 8
Case
  Case
     4:19-cv-11905-MFL-APP
       1:17-cv-00305-JTN-ESCECF
                             ECFNo.
                                 No.1-10
                                      10 filed
                                           filed04/07/17
                                                 06/26/19 PageID.275
                                                           PageID.159 Page
                                                                        Page
                                                                           5 of
                                                                             5 of
                                                                                8 8



                                                   II

        To determine whether to issue a temporary restraining order, a district court considers: (1)

 whether the movant has a strong likelihood of success on the merits; (2) whether the movant will

 suffer irreparable injury absent injunctive relief; (3) whether issuance of an injunction would cause

 substantial harm to others; and (4) whether the public interest would be served by issuance of an

 injunction. Ne. Ohio Coal. for Homeless & Serv. Employees Int’l Union, Local 1199 v. Blackwell,

 467 F.3d 999, 1009 (6th Cir. 2006). The four considerations are factors to be balanced together, not

 prerequisites that must be satisfied. Id. Further, “the probability of success that must be

 demonstrated is inversely proportional to the amount of irreparable injury the movants will suffer

 absent the stay.” Id. The Court determines that based on the record, the factors warrant issuance

 of a temporary restraining order to enjoin enforcement of the Gag Order for the reasons argued by

 Plaintiffs, particularly because the Gag Order is vague and overbroad.

        Plaintiffs have shown a strong likelihood of success on their constitutional claims. Plaintiffs

 persuasively argue that the Gag Order is unconstitutionally vague, as it is not clear which individuals

 it actually covers and what conduct or speech falls under its scope.

        Plaintiffs assert that dozens of Plaintiffs have exercised their First Amendment rights of

 freedom of speech and expression. Many have shared information regarding their experiences with

 Defendant Nassar by making criminal complaints with law enforcement agencies. Others have

 shared information with medical professionals, family, and close friends regarding the emotional

 and mental distress experienced as a result of the allegations contained in their Complaints.

 Additionally, Plaintiffs law firms, on behalf of their clients, have exercised their First Amendment

 rights of freedom of speech and expression by responding to media requests regarding the lawsuits.


                                              Page 5 of 8
Case
  Case
     4:19-cv-11905-MFL-APP
       1:17-cv-00305-JTN-ESCECF
                             ECFNo.
                                 No.1-10
                                      10 filed
                                           filed04/07/17
                                                 06/26/19 PageID.276
                                                           PageID.160 Page
                                                                        Page
                                                                           6 of
                                                                             6 of
                                                                                8 8



         When a party seeks injunctive relief on the basis of the potential violation of the First

 Amendment, the likelihood of success on the merits is often the determinative factor. Connection

 Distrib. Co. v. Reno, 154 F.3d 281, 288 (6th Cir. 1998). “With regard to the factor of irreparable

 injury, for example, it is well-settled that ‘loss of First Amendment freedoms, for even minimal

 periods of time, unquestionably constitutes irreparable injury.’” Id. (citations omitted). Here, the

 Gag Order entered is not explicit as to the specific persons and conduct governed, making it

 impossible to determine which conduct is allowed and which conduct is proscribed. Because of the

 vague and overbroad nature of the Gag Order, Plaintiffs are justifiably uncertain if they can continue

 to exercise their First Amendment freedoms, or if they do, whether they will be held in contempt.

         Plaintiffs also contend that the Gag Order is unconstitutional as a prior restraint on protected

 speech. “It has long been established that a prior restraint comes to a court ‘with a heavy

 presumption against its constitutional validity.’” Procter & Gamble Co. v. Bankers Trust Co., 78

 F.3d 219, 224 (6th Cir. 1996) (quoting Bantam Books v. Sullivan, 372 U.S. 58, 70 (1963)); see also

 Cty. Sec. Agency v. Ohio Dep’t of Commerce, 296 F.3d 477, 485 (6th Cir. 2002). Any restraint

 “must be narrowly drawn and be the least restrictive means available.” Id. at 485-86.

         Here, the Gag Order forbids speech activities. Court orders that actually forbid speech

 activities are classic examples of prior restraints. Cty. Sec. Agency, 296 F.3d at 485. Plaintiffs point

 out that the state court did not engage in analysis or make any findings of fact regarding whether

 there were reasonable alternatives available. Rather, at the March 29, 2017 hearing, the Court

 placed a blanket prohibition over all Plaintiffs barring speech by all individuals remotely connected

 to the case without making specific inquiries or findings. Such circumstances indicate a likelihood

 of success in challenging the Gag Order as an unconstitutional prior restraint.


                                              Page 6 of 8
Case
  Case
     4:19-cv-11905-MFL-APP
       1:17-cv-00305-JTN-ESCECF
                             ECFNo.
                                 No.1-10
                                      10 filed
                                           filed04/07/17
                                                 06/26/19 PageID.277
                                                           PageID.161 Page
                                                                        Page
                                                                           7 of
                                                                             7 of
                                                                                8 8



        Plaintiffs have established a strong likelihood of success on the merits of their First

 Amendment claims. Plaintiffs have also shown a likelihood of success on their Due Process claim

 where the Gag Order was entered without notice or an opportunity to be heard.

        The remaining factors also weigh in favor of a temporary restraining order. Plaintiffs have

 shown that they have suffered and continue to suffer irreparable harm through a violation of their

 First Amendment rights. In cases concerning the deprivation of constitutional rights, the deprivation

 of the constitutional right itself constitutes an irreparable harm. Overstreet v. Lexington-Fayette

 Urban Cty. Gov’t, 305 F.3d 566, 578 (6th Cir. 2002). Under the Gag Order, as Plaintiffs state, they

 are ostensibly prohibited from making any statement regarding Nassar’s case to any third party,

 which arguably prevents Plaintiffs from speaking about the case to anyone—including counselors

 and other professionals—severely limiting not only their free speech, but their ability to heal from

 the abuse they have suffered. Furthermore, the Gag Order may prevent new victims from coming

 forward. For these reasons, the Gag Order has caused and will continue to cause irreparable harm.

        As to factor three, substantial harm to others, granting the temporary restraining order would

 not harm others. Although Nassar argued that the Gag Order was necessary to prevent harm to his

 right to a fair trial, the record is not clear that any statements made have infringed upon his right to

 a fair trial or that the broad Gag Order is necessary to protect his right to a fair trial. Finally, a

 temporary restraining order on enforcement of the Gag Order would serve the public interest by

 protecting the rights of sexual abuse victims, and would promote public safety, particularly with

 respect to additional victimization.

        Accordingly, for the reasons stated, and those detailed in Plaintiffs’ filings, the Court grants

 Plaintiffs’ Motion for a Temporary Restraining Order. The Court, in its discretion, waives the


                                              Page 7 of 8
Case
  Case
     4:19-cv-11905-MFL-APP
       1:17-cv-00305-JTN-ESCECF
                             ECFNo.
                                 No.1-10
                                      10 filed
                                           filed04/07/17
                                                 06/26/19 PageID.278
                                                           PageID.162 Page
                                                                        Page
                                                                           8 of
                                                                             8 of
                                                                                8 8



 security requirement of FED. R. CIV. P. 65(c). See Moltan Co. v. Eagle-Picher Indus., Inc., 55 F.3d

 1171, 1176 (6th Cir. 1995).

        Therefore:

        IT IS HEREBY ORDERED that Plaintiffs’ Motion for Temporary Restraining Order (Dkt

 3) is GRANTED, and Defendants are ENJOINED from enforcing the March 29, 2017 “Gag Order”

 entered by Judge Aquilina in People v. Lawrence Gerard Nassar, Ingham County Circuit Court

 Case No. 17-143-FC, pending a hearing and further ruling of this Court.

        IT IS FURTHER ORDERED that unless formal service is waived pursuant to FED. R. CIV.

 P. 4(d), Plaintiffs shall serve a copy of the Complaint and Summons, and the Motion for Temporary

 Restraining Order and accompanying documents, on each Defendant not later than Friday, April 7,

 2017, and file a Proof of Service of the same.

        IT IS FURTHER ORDERED that Defendants shall file their Response(s) to Plaintiffs’

 Motion for Temporary Restraining Order (Dkt 3) not later than Thursday, April 13, 2017.

        IT IS FURTHER ORDERED that a hearing is scheduled for Tuesday, April 18, 2017 at

 1:30 p.m. before the Honorable Janet T. Neff, 401 Federal Building, 110 Michigan, N.W., Grand

 Rapids, Michigan. All counsel of record shall be present in person and shall be prepared to argue

 why a Preliminary Injunction should not be issued for the pendency of this case.



 Dated: April 7, 2017                                  /s/ Janet T. Neff
                                                      JANET T. NEFF
                                                      United States District Judge




                                            Page 8 of 8
